Citation Nr: 1639641	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-27 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a stomach condition, to include as secondary to exposure to contaminated water at Camp Lejeune. 

2. Entitlement to service connection for a neck disability. 

3. Entitlement to service connection for a back disability. 

4. Entitlement to service connection for coronary artery disease, to include as a result of exposure to herbicides or as secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for hypertension, to include as a result of exposure to herbicides or secondary to the Veteran's service-connected PTSD.

6. Entitlement to service connection for a residuals of a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  

This matter came before the Board in November 2014 at which time the Board remanded the matter for VA examinations.  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for coronary artery disease, hypertension, and neck, head, and back disabilities addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

The Veteran does not have a current stomach disability that was incurred in or is otherwise related to service, including due to exposure to contaminated water at Camp Lejeune. 


CONCLUSION OF LAW

The criteria for service connection for a stomach condition have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Stomach Condition Analysis

The Veteran contends that his stomach condition began in service, including due to drinking contaminated water at Camp Lejeune in service.  During the November 2014 Board hearing, the Veteran testified that he experienced bloating and a "nervous stomach" in service.  He also stated that he is unsure what his specific diagnosis is, but that he currently takes medication to prevent constipation and acid reflux, as well as medication for his prostate and kidney.  

The Veteran's service records show he was treated for gastroenteritis in February 1968.  There are no other service records indicating complaints of or treatment for stomach issues.  In September 1968, the Veteran filed a claim for service connection for a stomach condition due to intermittent abdominal discomfort since separation from service.   A November 1968 VA examination revealed normal results for the Veteran's digestive and genito-urinary systems, and the claim was denied in May 1969 because the evidence did not show that the Veteran had a stomach disability.   

The Veteran's VA and private medical treatment records are associated with the record.  In December 1972, the Veteran complained of abdominal cramps and diarrhea.  A barium enema was performed and showed normal results.  Although the Veteran's subsequent medical records detail treatment for numerous conditions, they do not show complaints of or treatment for stomach issues until approximately 2007.  For example, in January 2004, the Veteran was seen by a private general physician.  Several diagnoses were listed for the Veteran, including depression, left knee pain, and nicotine abuse, but stomach-related symptoms were not noted.  Additionally, the Veteran filed for disability benefits with the Social Security Administration in July 2003.  Under the section for the illnesses and conditions that limited the Veteran's ability to work, he reported severe headaches, earaches, neck pain, back pain, left knee pain, and chest pain, but no stomach-related symptoms.   

In August 2007, the Veteran complained of constipation during a mental health evaluation.  In September 2007, however, he denied symptoms of bowel dysfunction, nausea, vomiting, diarrhea, constipation, and abdominal pain during a private medical visit.  In November 2008, the Veteran complained of constipation.  Upon examination, the Veteran's abdomen was soft and non-distended with good bowel sounds, and no tenderness, masses, voluntary guarding, or rebound noted. 

In December 2009, the Veteran underwent an abdominal aortic ultrasound, which produced negative results.  Subsequent medical records show complaints of constipation and acid reflux, as well as diagnoses of constipation and GERD. 

In January 2012 and March 2012, the Veteran underwent an abdominal CAT scan.  After conducting a comparison of the two scans, there was no evidence of bowel obstruction, no pathologic adenopathy, and the distal colon was mildly obstipated without gross impaction.  In July 2012, records show that the Veteran was diagnosed with abdominal distension and constipation during a medical visit.  In May 2015, during an examination for housebound or aid and attendance compensation, the complete diagnoses rendered did not include a stomach condition.  It was noted that the Veteran wore diapers for occasional loss of bowel and bladder.   

The Veteran was afforded a VA examination in September 2015 to assist in determining the nature and etiology of any stomach condition.  After review of the claims file and consideration of the Veteran's lay statements regarding his symptomatology, the examiner stated that there is insufficient evidence to conclude that the Veteran has a specific stomach or intestinal condition and that there is no evidence that would relate any stomach disability to service.  

In light of the evidence, the Board finds that there is no current stomach disability upon which to predicate a claim for service connection.  The records show treatment for complaints of constipation, but do not show diagnosis of a chronic stomach disability.  To qualify for entitlement to compensation, a veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Despite the Veteran's assertions that he has a stomach condition, the Veteran has not offered any competent and credible medical evidence to support his assertions. The Veteran has not demonstrated that he has the knowledge, training, or education required to diagnose a medical disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Importantly, the Veteran asserted before the Board that VA, who has conducted most of the testing on his stomach, has not rendered a diagnosis.  While the Board is cognizant of the Veteran's competent complaints of nausea, vomiting, stomach pain, and constipation, symptoms alone, without any underlying malady, are not a disability for which service connection may be granted.  See Sanchez- Benitez, 259 F.3d at 1356.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Therefore, the Board finds that service connection for a stomach condition is not warranted as there is no current diagnosis of a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Furthermore, the evidence does not show that the Veteran's stomach condition, if any, is related to service.  The evidence show the Veteran was treated for gastroenteritis in February 1968 for approximately five days.  The Veteran also stated he experienced bloating and a "nervous stomach."  In November 1968, the examiner did not find that the Veteran had a stomach disability.  The Veteran's records do not show complaints of or treatment for stomach symptoms until 2007, despite the numerous medical records associated with the file.  In light of the acute nature of the gastroenteritis from service, the lack of a stomach condition at the 1968 VA examination, and the lack of medical treatment for stomach-related symptoms until 2007, the Board finds that the Veteran's current stomach condition, if any, has not continuously existed since service. 

The Board has considered that the Veteran served at Camp Lejeune during the period in which all persons residing at this base were potentially exposed to drinking water containing various toxins.  There are, however, no applicable stomach conditions included on the National Academy of Sciences' National Research Council's list of diseases potentially associated with exposure to these toxins, as reported in the Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects 2009 Report.  There are also no stomach conditions identified in VA's proposed rule for conditions presumptively associated with Camp Lejeune exposures.  See  81 Fed. Reg. 62419 (September 9, 2016).  

Additionally, the claims file does not include any competent medical evidence that links the Veteran's stomach symptoms to any exposure to chemicals or other toxins in the drinking water at Camp Lejeune.  While the Veteran has related his stomach issues to drinking contaminated water at Camp Lejeune, the Veteran's lay opinion is not competent evidence.  Therefore, entitlement to service connection based on exposure to hazardous drinking water at Camp Lejeune is also not established.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by a letter sent in December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA records, private treatment records, SSA records, and service treatment records.  The Veteran was also afforded a VA examination in September 2015 to assist in determining the nature and etiology of the Veteran's stomach condition.  The examination was adequate because it was performed by an appropriate medical professional and was based on an accurate review of the Veteran's record, history, and symptomatology.

Additionally the Veteran provided testimony at a Board hearing in August 2014.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  No new evidence was received following the February 2016 Supplemental Statement of the Case.  For these reasons, the Board is satisfied that VA has fulfilled its duties to notify and assist required by the VCAA.


ORDER

Entitlement to service connection for a stomach condition is denied. 


REMAND

As noted previously, the Veteran has received a total rating based on unemployability since 2007.  If he no longer wishes to pursue these appeals, he may submit a written request to withdraw his appeals at any point, and no further actions will be required on this Remand.

A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.   Additionally, where VA affords the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  As detailed below, several of the VA examinations were inadequate and failed to comply with the Board's remand instructions.  A remand for addendum medical opinions is therefore necessary to address these issues. 

In November 2014, the Board remanded the issues of service connection for coronary artery disease and hypertension for a VA examination.  The Board instructed the examiner to specifically identify each of the Veteran's cardiovascular disabilities, including hypertension and coronary artery disease, and opine whether the Veteran's disabilities were related to service or caused by or aggravated by his service-connected PTSD.  In rendering an opinion, the examiner was requested to specifically address the January 2011 letter from Dr. Moore, which he stated was reviewed in an October 2015 addendum opinion. 

The Veteran was afforded VA heart conditions and hypertension examinations in September 2015.  The examiner opined that the Veteran's hypertension was not due to his PTSD and provided sufficient rationale for that determination.  The examiner, however, noted that the stress can cause transient elevations in blood pressure and did not opine whether the Veteran's PTSD aggravated his hypertension.  An adequate medical opinion regarding secondary service connection must address causation and aggravation separately.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Additionally, although the examiner provided conclusions as to causation and aggravation for the Veteran's coronary artery disease claim, the examiner did not provide any rationale.  These issues must be addressed on remand.

The Board also remanded the issues of service connection for head, neck, and back disabilities for VA examinations.  The Board instructed the examiner to identify each of the Veteran's current disabilities and opine whether these disabilities began during or were otherwise related to his service, including his injury during the July 1967 fire on the USS Forrestal.  In rendering an opinion, the examiner was requested to specifically address the September 2007 letter from Dr. Venn and the January 2011 letter from Dr. Moore, which the examiner stated was reviewed in an October 2015 addendum opinion. 

The Veteran was afforded a VA examination for his back disability claim in September 2015.  The examiner noted that he was unable to find any medical records from 1967 to 2009 that showed a diagnosis of or treatment for back pain and concluded that there was insufficient evidence to relate his back condition to his injury in service.  While the examiner noted in an October 2015 addendum that he reviewed the necessary private medical records as required by the Board's remand, he did not provide a rationale that explained the conflicting medical conclusions.  Moreover, the Veteran's records show he complained of lower back pain at his November 1968 VA examination.  VA medical records from December 1972 show that he complained of low back pain that reportedly stemmed from the 1967 explosion onboard USS Forrestal and he stated he was later treated with hot packs for his back pain.  Given these facts, the Board finds that the Veteran has not been provided with an adequate VA medical opinion on the issue of service connection for the back disorder and a remand for an adequate VA medical opinion, based on an accurate history, is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).

The Veteran was afforded a VA examination for his neck disability claim in September 2015.  The examiner remarked that the Veteran does not have records showing a diagnosis of a neck disability until 2011 and thus concluded his neck disability is not related to service.  Sole reliance on the absence of medical evidence of treatment during and after service is an inadequate basis to deny the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  While an addendum medical opinion was provided by a new examiner in November 2015 that related the Veteran's neck disability to his November 2002 work-related injury, the initial examiner did not address the conflicting private medical evidence required by the Board's remand instructions.  Thus, neither opinion substantially complies with the Board's remand instructions and a remand is necessary for adequate addendum medical opinions that address these issues.

The Veteran was afforded a VA examination for his head disability claim in September 2015.  The examiner remarked that the Veteran reported headaches since 1967 but there is no documentation to confirm this claim.  In an addendum opinion in November 2015, the examiner noted that he cannot verify or document that the Veteran has headaches because they are not listed or mentioned in the list of problems in current VA medical records.  Additionally, he stated that he cannot diagnose the residuals of a head injury because there is no record of any injury in military service.  

Sole reliance on the absence of medical evidence of treatment during and after service is an inadequate basis to deny the claim.  See id.  Moreover, the Veteran's SSA disability records show that he was treated for "head problems" and referred to a neurologist in 2003.  Private medical letters from January 2011 and August 2014, written by different providers, indicate the Veteran has a head injury that is related to service.  Thus, the examiner's basis for his opinion is inadequate. 

Furthermore, the examiner was requested by the Board to determine whether the Veteran had a current head disability, to include a headache disability; the examiner should be able to render a medical opinion regarding the current existence, or lack thereof, of a head disability.  Finally, the examiner did not address the September 2007 or January 2011 medical records, as required by the Board's remand.  A remand is necessary for addendum medical opinions that address these issues.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated treatment records from the VAMC in Columbia, South Carolina, dated from January 2015 to the present.

2. Forward the Veteran's claims file to the examiner who conducted the September 2015 VA heart diseases and hypertension examinations or to another examiner if that individual is no longer available.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  The examiner should issue an opinion for each of the following requests:

a. Whether the Veteran's coronary artery disease is at least as likely as not (a 50 percent probability or better) caused by or aggravated by his service-connected PTSD.  

b. Whether the Veteran's hypertension is at least as likely as not (50 percent probability or better) caused by or aggravated by his service-connected PTSD.  

Causation and aggravation should be addressed separately.  

3. Forward the Veteran's claims file to the examiner who conducted the September 2015 VA back and neck disability examinations or to another examiner if that individual is no longer available.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  

The examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current neck and back disabilities began during, or were otherwise caused by, his active service, including his injury during the July 1967 fire on the USS Forrestal.  

In rendering these opinions, the examiner should address the 1968 VA examination, the December 1972 medical records, the Veteran's post-service employment injury in November 2002, the September 2007 medical record by Dr. Venn, the January 2011 letter from Dr. Moore, and the August 2014 letter from Dr. Darby.

4. Forward the Veteran's claims file to the examiner who conducted the September 2015 VA headaches examination or to another examiner if that individual is no longer available.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  An in-person examination is not necessary unless the examiner determines otherwise.  The examiner should provide an opinion for each of the following requests:

a. Identify whether the Veteran has a current head disability, to include headaches.

b. For each identified disability, is it at least as likely as not (50 percent probability or greater) that the Veteran's disability began during, or was otherwise caused by, his active service, including his injury during the July 1967 fire on the USS Forrestal.  

In rendering these opinions, the examiner should specifically address the Veteran's complaints of head problems from 2003, and the private medical opinions from Dr. Moore in January 2011 and Dr. Derby in August 2014.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. After completion of the above, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


